Case 8:20-cv-00089-DOC-JDE Document 31-2 Filed 06/04/20 Page 1 of 4 Page ID #:227



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           DECLARATION OF MICHAEL C.
                                           WHITTICAR IN SUPPORT OF
15                          Plaintiff,     MOTION TO DISMISS PLAINTIFF’S
                                           FIRST AMENDED COMPLAINT
16        vs.
17                                         Date:      July 13, 2020
     DESCENDENT STUDIOS INC., a            Time:      8:30 a.m.
18   Texas corporation, and ERIC           Courtroom: 9D
19   PETERSON, an individual,

20                      Defendants.
21   DESCENDENT STUDIOS INC., a
     Texas corporation,
22
                      Counterclaimant,
23
24        vs.

     LITTLE ORBIT LLC, a California        Judge: Hon. David O. Carter
25
     Limited Liability Company,            Complaint Filed:   1/16/2020
26
27                    Counterdefendant.

28
Case 8:20-cv-00089-DOC-JDE Document 31-2 Filed 06/04/20 Page 2 of 4 Page ID #:228



 1         I, Michael C. Whitticar, declare as follows:
 2         1.    I am licensed to practice law in the Commonwealth of Virginia and have
 3   been admitted to practice before this court pro hac vice in this case. I am an attorney
 4   with NOVA IP Law, PLLC (“Nova IP”), counsel for Defendants Descendent Studios
 5   Inc. and Eric Peterson (“Defendants”). I submit this declaration in support of
 6   Defendants’ Motion to Dismiss (the “Motion”).
 7         2.    I am over the age of 18 and make this declaration of my own knowledge.
 8   I could and would competently testify as to the matters set forth below if called upon
 9   to do so.
10         3.    Before the amended complaint was filed, I spoke with Danton
11   Richardson and sent him excerpts from a draft brief citing cases saying that a
12   plaintiff needs to identify the citizenship of all direct and indirect LLC members.
13         4.    We also discussed Defendants’ position that the Plaintiff had not pled
14   the fraud claims with specificity, and that there was no personal jurisdiction over
15   Mr. Peterson.
16         5.    When I first received a proposed amended complaint from
17   Mr. Richardson, I pointed out that it was still deficient in that it failed to identify the
18   members of the Plaintiff LLC and their citizenship.
19         6.    I raised that point with Mr. Richardson again on May 21, 2020, and he
20   reported that the filed version of the amended complaint had -- unlike the draft that I
21   had seen and commented on -- named the members of the Plaintiff LLC, which I
22   later verified. We also discussed Defendants’ positions that the fraud claims had not
23   been pled sufficiently and that there was no personal jurisdiction over Mr. Peterson
24   under the Calder v. Jones test.
25         7.    On the morning of June 3, 2020, I called Mr. Richardson to meet and
26   confer further about the version of the amended complaint that was filed. He
27   confirmed that Plaintiff would not agree to dismissal of the amended complaint for
28   failure to plead subject matter jurisdiction, nor to dismissal of the fraud claims, nor

                                                -1-
Case 8:20-cv-00089-DOC-JDE Document 31-2 Filed 06/04/20 Page 3 of 4 Page ID #:229



 1   to dismissal of the claims against Mr. Peterson, nor to transfer this case to the
 2   federal district court in Austin, Texas.
 3         8.    Despite Defendants’ attempts to informally resolve these issues,
 4   Plaintiff refused to dismiss or transfer the amended complaint or to dismiss Eric
 5   Peterson for lack of personal jurisdiction, or agree to transfer this case to the federal
 6   district court over Austin, Texas.
 7         I declare under penalty of perjury that the above is true and correct.
 8         Executed This 4th Day of June, in Prince William County, Virginia.
 9
10
                                                      _____________________________
11
                                                          Michael C. Whitticar
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
Case 8:20-cv-00089-DOC-JDE Document 31-2 Filed 06/04/20 Page 4 of 4 Page ID #:230



 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On June 4, 2020, I filed a copy of the following document(s):
 6   DECLARATION OF MICHAEL C. WHITTICAR IN SUPPORT OF
     MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
 7
 8   By electronically filing with the Clerk of the Court using the CM/ECF system which
     will send notification of such filing to the following:
 9
       •   Leo Edward Lundberg , Jr
10
           leo.law.55@gmail.com
11
       •   Michael Danton Richardson
12
           mdantonrichardson@yahoo.com
13
14
           Executed on June 4, 2020, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto__________________
18                                                Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
